918 F.2d 173Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Adewale Johnson ALADEKOBA, Petitioner,v.U.S. Immigration & Naturalization Service, Respondent.
No. 90-2441.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 14, 1990.

On Petition for Review of an Order of the Board of Immigration Appeals.  ( Aht-imr-kry)
Adewale Johnson Aladekoba, petitioner pro se.
Mark Christopher Walters, Stewart Deutsch, United States Department of Justice, Washington, D.C., for respondent.
B.I.A.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Adewale Johnson Aladekoba appeals the final order of the Board of Immigration Appeals to deport him to Nigeria.  Our review of the record and the Board's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board of Immigration Appeals.  Aladekoba v. INS,  Avp-jdu-onj (June 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.